Citation Nr: 1823199	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  08-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a kidney disability, to include kidney stones and cysts.

3.  Entitlement to service connection for a skin disability of the feet.

4.  Entitlement to service connection for a skin disability of the groin.

5.  Entitlement to a rating in excess of 10 percent for bilateral glaucoma and incipient cataracts.

6.  Entitlement to a temporary total rating for treatment of a service-connected disability requiring convalescence.

7.  Entitlement to an effective date earlier than February 19, 2015, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This appeal is before the Board of Veterans' Appeals (Board) from October 2006, September 2013, May 2015, December 2016, and May 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge on the issues of service connection for skin disabilities of the feet and groin.  A transcript is included in the claims file.  In September 2012, the Board remanded those matters to the Agency of Original Jurisdiction (AOJ).

In April 2014, the Board denied the skin disability claims on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In an April 2016 Order, the Court granted the Joint Motion and remanded the matter to the Board.  The Board again remanded the appeal in July 2016 and July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C. § 7107(a)(2) (2017).

The issues of service connection for skin disabilities of the feet and groin and a rating in excess of 10 percent for bilateral glaucoma and incipient cataracts are addressed in the REMAND portion below and are REMANDED to the (AOJ).


FINDINGS OF FACT

1.  Neither sleep apnea nor any kidney disability, including kidney stones or cysts, is related to in-service toxin exposure or to service in any other way.

2.   Neither of the Veteran's cataract surgeries, dated in August and October 2016, necessitated at least one month of convalescence.

3.  Entitlement to tinnitus had arisen at the time of the Veteran's March 19, 2009, service connection claim for tinnitus, which remained pending until it was granted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a kidney disability, to include kidney stones and cysts, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for a temporary total rating for treatment of a service-connected disability requiring convalescence have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.30 (2017).

4.  The criteria for an effective date of March 19, 2009, but no earlier, for the grant of service connection for tinnitus have been met.  38 U.S.C. §§ 5107, 5110(a) (2012); 38 C.F.R. §§ 3.155, 3.156(b), 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as renal disease and calculi of the kidney, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The record does not reflect, and the Veteran has not asserted, that either sleep apnea or any kidney disability was incurred in service.  Service treatment records reflect no treatment related to any problems related to sleep or kidney problems, and on separation examination in June 1963 the Veteran was noted to have had a normal evaluation of the lungs, chest, nose, throat, sinuses, and genitourinary system; no sleep or kidney problems were noted.  Rather, as reflected in his April 2012 claim, the Veteran asserts that both sleep apnea and a kidney disability are related to in-service exposure to toxic chemicals, including acetylene tetrachloride.

VA treatment records reflect that, beginning in March 2007, a past medical history of nephrolithiasis, kidney stones, or kidney calculus was noted.  A December 2008 liver ultrasound revealed two simple-appearing right renal cysts, 3.0 to 3.8 centimeters in diameter.  In March 2011, the Veteran was treated for kidney stones; at that time, he reported a past medical history of kidney stones since 1964.  The Veteran was initially diagnosed with sleep apnea following a July 2009 sleep study.  

For the following reasons, the Veteran's service connection claims must be denied.

Even assuming in-service exposure to toxic chemicals such as acetylene tetrachloride during the Veteran's service from June 1960 to June 1963, there is no 
medical evidence suggesting a nexus between the Veteran's current sleep apnea or kidney conditions and any such toxic exposure, credible evidence of continuity of symptomatology, or any other such evidence indicating that the claimed disabilities or symptoms may be associated with in-service exposure to toxins or service, generally.  The only evidence of any such nexus are the general assertions of the Veteran; as a lay person, he is not competent to make any such determination of medical nexus between his current medical conditions and toxic exposure over 40 years prior.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Also, while the Veteran asserted on one occasion in March 2011 having his history of kidney stones dating back to 1964, the Board does not find this report to be credible.  There is no other indication of the Veteran's kidney stones beginning in 1964 in the extensive medical record; rather, on October 2008 VA Agent Orange Registry Examination, the Veteran reported that his kidney stones began in the 1970s.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record).  Thus, the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) regarding presumptive service connection for chronic diseases are not applicable.

Therefore, a preponderance of the evidence is against a finding that either sleep apnea or any kidney disability, including kidney stones or cysts, is related to in-service toxin exposure or to service in any other way.  Accordingly, service connection for a kidney disability, to include kidney stones and cysts, must be denied.  Moreover, for the reasons discussed above, no further development, including provision of any VA examination, is warranted for these claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Temporary Total Rating

Temporary total ratings are assigned under 38 C.F.R. § 4.30 where treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (1), (2), (3).  

As reflected in his May 2017 notice of disagreement, the Veteran asserts that he is entitled to a temporary total rating for two surgeries to treat his service-connected eye disabilities on August 30, 2016, and October 4, 2016.  He asserts that such surgeries resulted in the Veteran being incapacitated for a period in excess of 4 weeks total, and at least 60 days of convalescence.  

Private treatment records reflect that the Veteran underwent cataract surgery of intraocular lens (IOL) implants for the right eye on August 30, 2016, and for the left eye on October 4, 2016.  Such records, including follow-up records treatment records and a November 4, 2016, VA eye examination report, reflect no prolonged convalescence or complications as the result of either such surgery.  

A July 11, 2017, letter from the Veteran's private physician, Dr. J.H., reflects that, following his IOL surgeries in August and October 2016, the Veteran was under post-operative treatment for three months for each eye.  Such treatment consisted of drops in each eye for one month, and scheduled follow-up visits.  Dr. J.H. further stated that the Veteran was also limited to light activities, with no heavy lifting, straining, or strenuous activity for two weeks after each cataract surgery.  It was noted that the Veteran was doing well post-operatively.  

In this case, a temporary total rating must be denied.  While the Veteran's surgery required post-operative treatment for three months for each eye, consisting of one month of eye drops each and scheduled follow-up visits, it does not show any one-month period of convalescence, severe postoperative residuals, or any of the other criteria for a temporary total rating under 38 C.F.R. § 4.30.  Even assuming the Veteran's limitation in performing strenuous activities following his surgeries qualifies as convalescence under 38 C.F.R. § 4.30, such periods of limitation were two weeks each; not one month or more for either.  

The Board notes the Veteran's assertions that his surgeries, combined, resulted in him "being incapacitated for a period of 4 weeks due to having 2 procedures."  However, there was no surgery necessitating at least one month of convalescence; there were, at most, two, nonconsecutive surgeries that resulted in limitation of activities for two weeks each.  Accordingly, a temporary total rating for treatment of a service-connected disability requiring convalescence must be denied.

III.  Earlier Effective Date

The effective date of an award of service connection for a disability may not be earlier than the date of receipt of claim unless the claim is received within one year of separation from service.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

In a May 2015 rating decision, the Veteran was granted service connection for tinnitus, effective February 19, 2015.  In his May 2015 notice of disagreement, the Veteran contended that he had been diagnosed with tinnitus by VA in October 2008, and that he let the VA medical center (VAMC) where he was diagnosed know that he wished to file a claim for tinnitus; he contends that he assumed that the VAMC filed this claim and feels that service connection should be granted from this date.  Also, in his May 2017 substantive appeal, the Veteran asserted that he first filed a claim for tinnitus in March 2009, and that service connection for tinnitus should have been granted back to this original date of filing.  

An earlier effective date of March 19, 2009, for service connection for tinnitus is warranted in this case.

On October 2008 VA Agent Orange Registry Examination, a past medical history and diagnosis of hearing loss and tinnitus was noted.  On examination of the ears, the Veteran reported problems with hearing loss and ringing in the ears, that his hearing loss and ringing in the ears were due to noise exposure during military service, and that he did not wear hearing protection during military service.  He reported that his hearing loss and ringing in the ears started during military service.

On March 19, 2009, the Veteran filed a claim for service connection for hearing loss.  In pertinent part, the claim stated: "Veteran wishes to file a new claim for [service-connected] disability, due to bilateral hearing loss.  Veteran is providing an audiogram ...which demonstrates hearing loss.  Veteran was exposed to explosives and demolitions while in the military..."  The claim did not mention of tinnitus or ringing in the ears.  Also, on June 2009 VA audio examination, for the question, "Is there a current complaint of tinnitus," the examiner answered "No."  

However, even though the Veteran's March 19, 2009, claim for hearing loss did not directly reference tinnitus, the October 2008 VA examination, where the Veteran described both  hearing loss and ringing in the ears that started during military service as noted above, was of record.  Given the this examination report of record, dated only a few months before the Veteran's March 19, 2009, claim for hearing loss, a claim for tinnitus was reasonably encompassed by such hearing loss claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection may also include any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran was granted service connection for hearing loss in July 2014, and in February and March 2015, within the one-year appeal period of the July 2014 rating decision, filed a claim for increased rating for his hearing loss; this claim was determined to encompass a claim for service-connection for tinnitus.  Furthermore, the May 2015 grant of tinnitus was based primarily on a VA examination report dated in February 2015, less than one year after the July 2014 decision.  Given this, even if the July 2014 rating decision granting service connection for hearing loss were considered an implicit denial of the Veteran's claim for tinnitus, it did not become final prior to the Veteran raising the issue of tinnitus again, new and material evidence on the issue being received, and the subsequent grant of the tinnitus claim.  See 38 C.F.R. § 3.156(b).  

In light of the above, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's March 19, 2009, claim encompassed a claim for service connection for tinnitus, and that such claim remained pending until service connection for tinnitus was granted in May 2015.  Moreover, as reflected in the October 2008 VA examination report, the Veteran's tinnitus was present from the time of the March 19, 2009, claim.  Accordingly, an earlier effective date of March 19, 2009, for service connection for tinnitus must be granted.

As a final matter, the Board notes the Veteran's contention that upon being diagnosed with tinnitus in October 2008, and he informed the VAMC that he wished to file a claim for tinnitus, and assumed that the VAMC filed this claim.  However, the record does not reflect, and the Veteran has not asserted, that he actually, properly filed a service connection claim for service connection for either hearing loss or tinnitus until March 19, 2009.  See 38 C.F.R. § 3.155.  Therefore, an effective date for service connection for tinnitus is not warranted prior to this date.


ORDER

Service connection for sleep apnea is denied.

Service connection for a kidney disability, to include kidney stones and cysts, is denied.

A temporary total rating for treatment of a service-connected disability requiring convalescence is denied.

An effective date of March 19, 2009, but no earlier, for the grant of service connection for tinnitus is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In its July 2016 remand, the Board noted the following:

In the April 2016 Joint Motion, the parties determined that "vacatur and remand are required because the Board erred when it found that the duty to assist had been satisfied."  They noted the Veteran's assertions "that he was exposed to toxic chemicals as part of a chemical, biological, and radiological (CBR) experiment of protective clothing at Fort Ord, California, Hunter Liggett Military Reservation," and that, "[w]hile the Board conceded exposure to toxic chemicals[], the evidence of record is silent as to the exact chemicals to which [the Veteran] was exposed."  

The parties further stated that, "[b]ecause previous CBR experiment reports associated with the record reveal the fact that certain chemicals potentially used at Fort Ord were known to cause fungal infections,[] either (1) confirmation of which chemicals were used at Fort Ord, and whether [the Veteran] was exposed to such chemicals, or (2) an adequate statement of reasons or bases as to why the Board is unable to provide such confirmation is necessary."  In doing so, they cited the following documents of record: an August 16, 2010, email from the Research, Development and Engineering Command Office of Chief Counsel Aberdeen Proving Ground, including the Department of the Army and the Air Force Technical Manual, dated January 1957; a Chemical Corps Board Report on Project 828, dated January 1956; an Office of Chief of Chemical Warfare Service Report on Project 523, dated November 1944; and the National Academies Report on Health Effects of Project Shad Biological Agent: Bacillus Globigii, dated 2004.

The Board further noted the parties' determination:

To satisfy the duty to assist, VA must contact the appropriate records custodian to confirm whether [the Veteran] was part of the CBR testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals [the Veteran] was exposed to must be identified.  Once this confirmation is made, if reasonably possible, VA must obtain a medical opinion to determine whether [the Veteran's] fungal infections of the feet and groin were at least as likely as not related to the chemicals he was exposed to at Fort Ord.  Should the Secretary be unable to render such confirmation, it [sic] must adequately explain why.

The Board therefore stated that "the terms of the Joint Motion state that remand of both issues is needed to confirm whether the Veteran was part of CBR testing at Fort Ord between March 1963 and June 1963 and to what chemicals he was exposed, and to determine whether his skin disability of the groin is related to any such exposure."  Accordingly, it instructed the AOJ to accomplish the following:

Contact the appropriate records custodian to confirm whether the Veteran was part of the chemical, biological, and radiological testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals to which the Veteran was exposed must be identified, if possible.  All efforts to do so should be documented.

In its July 2017 remand, the Board noted the following: 

In November 2016, the AOJ requested confirmation of the Veteran's claimed exposure from the U.S. Army and Joint Service Records Research Center (JSRRC).  In a January 2017 response, the JSRRC stated that it was unable to locate the Veteran's unit records or provide the requested information, and suggested contacting Armed Forces Pest Management Board (AFPMB).  In January 2017, the AOJ contacted the AFPMB and requested the information regarding the Veteran's claimed chemical exposure.  

In March 2017 the AOJ sent the Veteran a letter stating that VA was unable to corroborate his account of participation in a CBR experiment of protective clothing at Ford Ord, California, Hunter Liggett Military Reservation during the period between March 1963 and June 1963.  In April 2017 it issued the Veteran a supplemental statement of the case stating that VA attempted to corroborate his account of participation in a CBR experiment of protective clothing at Ford Ord, California during the period between March 1963 and June 1963, and received a response January 05, 2017, and unfortunately the records custodians were not able to locate unit records to verify document his account.

Subsequently, in May 2017, the AOJ received a response letter from the AFPMB notifying the AOJ that the AFPMB's area of responsibility is commercial pesticides and tactical herbicides used in support of Department of Defense installations and operations.  Chemicals encountered during chemical, biological, radiological, and nuclear (CBRN) defense operations were outside its purview.  It also notified the AOJ that information about CBRN operational exposures may be available from the Public Affairs Office (PAO) for the U.S. Army Chemical, Biological, Radiological and Nuclear School (USACBRNS).  It further supplied the contact information for USACBRNS PAO, including its address, telephone and fax numbers, e-mail address, and a website for the USACBRNS PAO where additional contact information was available.  

However, there is no indication that the AOJ took any further action to contact the USACBRNS PAO or otherwise to develop the Veteran's claim prior to returning the appeal to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board therefore instructed the AOJ to contact the U.S. Army Chemical, Biological, Radiological and Nuclear School Public Affairs Office, to confirm whether the Veteran was part of the chemical, biological, and radiological testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals to which the Veteran was exposed were to be identified, if possible.

In August 2017, the Veteran provided some extra evidence including literature on the effects of wearing chemical protective clothing, which was of record at the time of the April 2016 Joint Motion.  The AOJ, in an August 2017 Report of General Information, noted the Board's July 2017 remand instruction, and stated: "the [Veteran] provided the requested documentation on 8/10/2017."  No further efforts were made to contact the U.S. Army Chemical, Biological, Radiological and Nuclear School Public Affairs Office, or otherwise to confirm whether the Veteran was part of the chemical, biological, and radiological testing conducted at Fort Ord during the period between March 1963 and June 1963, and if so, to what chemicals he was exposed.  Moreover, there is no indication what the "documentation" provided by the Veteran purportedly indicated, and what, if any, chemicals the AOJ determined the Veteran had been exposed to prior to obtaining another VA opinion in September 2017.

The Board notes that at the time of the April 2016 Joint Motion, the Board had already conceded the Veteran's in-service exposure to chemicals.  The parties to the Motion nonetheless made the clear and unambiguous determination that "[t]o satisfy the duty to assist, VA must contact the appropriate records custodian to confirm whether [the Veteran] was part of the CBR testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation," and "[t]he chemicals [the Veteran] was exposed to must be identified" (emphasis added). 

Thus, as directed by the Board in July 2017, the AOJ must contact the U.S. Army Chemical, Biological, Radiological and Nuclear School Public Affairs Office, to confirm whether the Veteran was part of the chemical, biological, and radiological testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals to which the Veteran was exposed must be identified, if possible.  

Regarding the Veteran's claim for a rating in excess of 10 percent for bilateral glaucoma and incipient cataracts, the AOJ's October 2017 statement of the case indicates that on visual field testing in November 2016, visual fields were normal.  

The Veteran was provided an eye examination by VA in November 2016.  While the examiner expressed both that visual field testing was performed using "Zeiss Perimeter," and that the right eye had loss of the inferior half of the visual field, no visual field test results conforming to the VA rating criteria were provided in connection with the examination report or are of record.

In conducting visual field examination for VA rating purposes, examiners must use either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  In all cases, the results must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  See 38 C.F.R. § 4.77.  As the record reflects some significant visual field deficit in at least one eye, the Veteran should be provided a VA eye examination with testing of visual fields that conforms to the appropriate VA rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the U.S. Army Chemical, Biological, Radiological and Nuclear School Public Affairs Office, to confirm whether the Veteran was part of the chemical, biological, and radiological testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals to which the Veteran was exposed must be identified, if possible.  All efforts to do so should be documented.  

Please note that the April 2016 Joint Motion directive that VA must contact the appropriate records custodian to confirm whether the Veteran was part of the CBR testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation, and the chemicals he was exposed to must be identified.  Obtaining general information and statements provided by the Veteran will not satisfy the duty to assist.

2.  If such confirmation is made, forward the claims file to an appropriate examiner.  If the requested opinion cannot be provided without examination of the Veteran, schedule him for a VA examination with an appropriate examiner. 

After reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any skin disorder of the groin or feet is the result of chemicals to which the Veteran was exposed while serving at Fort Ord.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  Schedule the Veteran for a VA examination to evaluate the current level of severity of his bilateral glaucoma and incipient cataracts.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  

Please note that in conducting visual field examination for VA rating purposes, examiners must use either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  In all cases, the results must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  See 38 C.F.R. § 4.77.

4.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


